Citation Nr: 0422412	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-05 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for bilateral pes planus with mild hallux valgus.

2.  Entitlement to a compensable disability rating for status 
post hemorrhoidectomy.

3.  Entitlement to a compensable disability rating for a 
scar, residual of a pilonidal cyst.

4.  Entitlement to a disability rating in excess of 
10 percent for an epididymal cyst and hydrocele, left testis, 
with orchialgia.

5.  Entitlement to service connection for a psychiatric 
disorder.

6.  Entitlement to service connection for a respiratory 
disorder, including sinusitis.

7.  Entitlement to service connection for sleep disturbance.

8.  Entitlement to service connection for a gastrointestinal 
disorder.

9.  Entitlement to service connection for a skin disorder.

10.  Entitlement to service connection for a cardiovascular 
disorder, claimed as anemia.

11.  Entitlement to service connection for a neurological 
disorder.

12.  Entitlement to service connection for the residuals of a 
root canal.

13.  Entitlement to service connection for joint pain, 
including the back and neck.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980, October 1982 to June 1986, and from January 1987 to 
July 1994.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The Board notes that in an October 1995 rating decision the 
RO denied entitlement to service connection for hearing loss.  
In a December 2001 statement the veteran requested reopening 
of the previously denied claim.  The RO has not yet addressed 
that issue as raised in the December 2001 statement, and the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim for service connection 
for hearing loss is referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of an issue not yet 
adjudicated by the RO).

All of the issues on appeal, with the exception of the claim 
for service connection for the residuals of a root canal, are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The AMC will notify the veteran if 
further action is required on his part.


FINDING OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained any relevant evidence 
identified by the veteran in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  The veteran underwent a root canal while in service that 
was not due to trauma.


CONCLUSION OF LAW

The criteria for a grant of service connection for the 
residuals of a root canal are not met.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for the residuals of a root canal because he 
received that treatment in service, and the treatment was 
required because his tooth was knocked out.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in November 2002 by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claim for service 
connection.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

In the February 2003 statement of the case the RO informed 
the veteran of the regulatory requirements for establishing 
entitlement to service connection for a dental disorder, and 
the rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  The 
RO notified him that his case was being sent to the Board, 
and informed him that any additional evidence that he had 
should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records.  
He has not identified any other evidence that is relevant to 
his claim for service connection for the residuals of a root 
canal.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  In this case 
the RO has not provided the veteran a VA dental examination 
regarding his claimed disability arising from the in-service 
dental treatment.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has interpreted the statute as 
requiring VA to provide a medical examination or obtain a 
medical opinion in any compensation claim in which the 
veteran provides medical evidence of a current disability, 
lay evidence of an in-service disease or injury, and lay 
evidence of continuing symptomatology since service.  Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  The Court implied 
that an examination in this situation is necessary, 
regardless of the contradictory evidence of record regarding 
an in-service disease or injury or any finding regarding the 
credibility or probative value of the veteran's statements.

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record do not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service; 
and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).
The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") reviewed this 
subsection of the regulation in Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion could substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran has asserted that he is 
entitled to service connection because he underwent a root 
canal while in service, for a tooth that had been knocked 
out.  As will be shown below, treatable carious teeth, 
replaceable missing teeth, and dental or alveolar abscesses 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381 (2003).  As indicated by the facts in this 
case, eligibility for outpatient dental treatment can be 
found only if the in-service dental treatment was due to 
trauma.  38 C.F.R. § 17.161 (2003).  Although the veteran's 
service medical records indicate that he received root canal 
treatment, the Board has found that the evidence shows that 
the treatment was not due to trauma.  Because the evidence 
does not establish the occurrence of an in-service injury, 
the Board finds that a medical examination and/or opinion is 
not necessary to decide the claim, in that any such 
examination or opinion could not establish the existence of 
the claimed in-service injury.  See also Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161, and not for the purpose of VA 
compensation benefits.  The rating activity will consider 
each defective or missing tooth and each disease of the teeth 
and periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty 
during active service.  When applicable, the rating activity 
will determine whether the condition is due to combat or 
other in-service trauma.  38 C.F.R. § 3.381(a) and (b) 
(2003).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2003).

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 
(2002).  For the purposes of determining whether a veteran 
has Class II (a) eligibility for dental care under 38 C.F.R. 
§ 17.161, the term "service trauma" does not include the 
intended effects of treatment provided during service.  
VAOPGCPREC 5-97.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The veteran presented copies of his service dental records 
showing that in April 1977 he underwent root canal therapy to 
tooth number 8, which was subsequently fitted with a crown.  
The report of the dental examination that he underwent when 
entering service is not of record, so that any abnormality in 
tooth number 8 on entering service in August 1976 is not 
shown.  The dental records indicate that the root canal was 
done because the tooth was fractured, with pulp exposure, and 
not because it had been knocked out.  The service dental and 
medical records are negative for any evidence of trauma to 
the jaw, mouth, or teeth.

In October 2002 the veteran claimed entitlement to service 
connection for the root canal treatment, claiming that his 
tooth had been knocked out and that the replacement cap was 
then "turning green."  He did not otherwise describe the 
circumstances leading up to the root canal treatment, explain 
why root canal treatment would have been provided for a tooth 
that had been knocked out, or expressly state whether he was 
claiming service connection for compensation or treatment 
purposes.  

As shown above, the contemporaneous records show that the 
tooth was fractured, not knocked out, and there is no 
reference to any trauma causing the fracture.  The Board 
finds, therefore, that the veteran's report of the tooth 
being knocked out is not credible, and that the root canal 
was not conducted due to trauma to the jaw, mouth, or teeth.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

Service connection for treatable diseased or injured teeth 
can be granted solely for the purpose of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. 
§ 3.381 (2003).  Service connection for the treatment of 
tooth number 8 for compensation purposes is, therefore, 
precluded as a matter of law.  In order to be eligible for 
outpatient dental treatment, the injury or disease to tooth 
number 8 must have resulted from trauma.  The Board finds 
that the preponderance of the evidence indicates that the 
tooth was not injured as a result of trauma.  The Board has 
determined, therefore, that the criteria for a grant of 
service connection for tooth number 8 for the purpose of 
establishing eligibility for outpatient dental treatment are 
not met.


ORDER

The claim of entitlement to service connection for the 
residuals of a root canal is denied.


REMAND

As indicated above, the VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's claims were filed 
after November 2000, the provisions of the VCAA are 
applicable to his claims.

In Quartuccio, 16 Vet. App. at 183, the Court emphasized that 
adequate notice requires a claimant to be informed of what he 
must show to prevail in a claim, what information and 
evidence he is responsible for providing, and what evidence 
VA will secure.  Although the RO informed the veteran of the 
evidence needed to substantiate his claims for service 
connection, the RO has not informed him of the evidence 
needed to substantiate his claims for higher ratings for his 
service-connected disabilities.  The Board finds, therefore, 
that remand of these issues is required.

The veteran contends that the multiple disabilities for which 
he claimed service connection resulted from his service in 
the Persian Gulf War.  His service personnel records indicate 
that he served in the southwest Asia theater of operations 
from August 1990 to March 1991.  In addition, his service 
medical records disclose that during service he was treated 
for eczema, bronchitis, upper respiratory infections, and 
pneumonia.  Furthermore, his separation from service in July 
1994 was in lieu of court martial for an incident that 
occurred in December 1993.  He claims that his current 
psychiatric problems, which he describes as post-traumatic 
stress disorder (PTSD) but which the available medical 
records characterize as depression, resulted from the 
December 1993 incident.

The available evidence indicates that the veteran has 
received ongoing medical treatment from the VA medical center 
(MC) in Columbia, South Carolina, since his separation from 
service.  The RO has not obtained the records of treatment 
subsequent to September 1996.  The VA treatment records are 
deemed to be evidence of record, and a determination on the 
merits of the veteran's claims cannot be made without 
consideration of that evidence.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Documents in the claims file indicate that the veteran has 
received treatment for the claimed disabilities from the 
Allen Chiropractic Center; Dean A. Floyd, M.D.; the Lexington 
Medical Center; the Columbia Foot Clinic; Doctors Care; and 
Stuart Hooks, M.D.  The RO has not, however, requested the 
records of that treatment in order to assist the veteran in 
developing the evidence in support of his claims.

Although the RO has provided the veteran multiple medical 
examinations, the reports of those examinations indicate that 
the claims file was not available for review by the 
examiners.  In addition, the examiners were not asked to 
provide opinions on whether the claimed disabilities were 
supported by any objective findings, or whether any medical 
or psychiatric pathology was related to any incident of 
military service.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
claimed disabilities since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the veteran's treatment records from the 
VAMC in Columbia, South Carolina, since 
September 1996.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect 
and the veteran so notified.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA medical examination(s) in 
order to determine whether he currently 
has a respiratory disorder, a skin 
disorder, a gastrointestinal disorder, a 
cardiovascular disorder, a neurological 
disorder, or a musculoskeletal disorder 
that is related to any incident of 
service, including his service in the 
Persian Gulf War.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination(s) should 
include any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment.

4.  The RO should also provide the 
veteran a VA psychiatric examination in 
order to determine whether he currently 
has any psychiatric disorder that is 
related to service, and to determine the 
reason for his sleep disturbance.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



